EXHIBIT 10.1

 

June 30, 2014

 

MB Financial, Inc.

6111 N. River Road

Rosemont, Illinois 60018

 

Re:          Escrow of Merger Consideration

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of July 14, 2013, by and between MB Financial, Inc. (“MB”)
and Taylor Capital Group, Inc. (“TCG”), pursuant to which, among other things,
and subject to the terms and conditions set forth therein:  (i) TCG will merge
with and into MB (the “Merger”); and (ii) the stockholders of TCG, upon
effectiveness of the Merger, will become entitled to receive the consideration
specified in the Merger Agreement.  Capitalized terms used but not defined
herein have the meanings assigned to them in the Merger Agreement.

 

Pursuant to Section 8.1(c) of the Merger Agreement, the Merger Agreement may be
terminated by either MB or TCG if the Merger shall not have been consummated on
or before June 30, 2014 (the “Termination Date”).  As of the date hereof, the
Merger cannot take place on or before the Termination Date because the parties
have not yet received certain Requisite Regulatory Approvals necessary to
consummate the Merger.  Accordingly, concurrently herewith, MB and TCG will
enter into that certain Amendment to Agreement and Plan of Merger which amends
Section 8.1(c) to extend the Termination Date (the “Amendment”).

 

As a condition to its execution and delivery of the Amendment, MB has requested
that the undersigned holders of TCG Common Stock and TCG Nonvoting Preferred
Stock (each a “Principal Stockholder”) execute and deliver to MB this letter
agreement (this “Agreement”).  Accordingly, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1.      Definitions.  In addition to those terms defined throughout this
Agreement, the following terms when used herein, shall have the following
meanings:

 

(a)           “Aggregate Economic Ownership Percentage” shall mean the sum of
all Principal Stockholder Economic Ownership Percentages set forth on the
signature pages of this Agreement.

 

(b)           “Aggregate Escrow Obligation” shall mean: (i) as of the Closing,
Eighteen Million Dollars ($18,000,000); and (ii) at all times following the
Closing, the amount equal to sixty percent (60%) of the Maximum Restitution
Obligation, as the same may decrease during the term of this Agreement.

 

--------------------------------------------------------------------------------


 

(c)           “Cash Merger Consideration” shall mean, with respect to each
Principal Stockholder, the aggregate cash portion of the Base Merger
Consideration which such Principal Stockholder is entitled to receive upon
consummation of the Merger.

 

(d)           “Consent Order” shall mean that certain Order to Cease and Desist
and Order of Assessment of a Civil Money Penalty Issued upon Consent Pursuant to
the Federal Deposit Insurance Act, as Amended, and the Illinois Banking Act, as
Amended, dated as of June 26, 2014, by and between Cole Taylor Bank, the Board
of Governors of the Federal Reserve System (“Federal Reserve”) and the Illinois
Department of Financial and Professional Regulation.

 

(e)           “Contribution Percentage” shall mean, with respect to each
Principal Stockholder, the applicable percentage set forth on the signature
pages to this Agreement under the column “Contribution Percentage,” which such
percentage is equal to:  (i) such Principal Stockholder’s Economic Ownership
Percentage; divided by (ii) the Aggregate Economic Ownership Percentage.

 

(f)            “Economic Ownership Percentage” shall mean, with respect to each
Principal Stockholder, the applicable percentage set forth on the signature
pages to this Agreement under the column “Economic Ownership Percentage.”

 

(g)           “Escrow Termination Date” means the fourth anniversary of the date
of Closing.

 

(h)           “Escrowed Funds” shall mean the aggregate amount held in the
Escrow Account at any given time.

 

(i)            “Excess Funds” shall mean the amount of Escrowed Funds in excess
of the Aggregate Escrow Obligation at any given time, excluding earnings on
Escrowed Funds.

 

(j)            “Individual Escrow Obligation” shall mean, with respect to each
Principal Stockholder:  (i) such Principal Stockholder’s Contribution
Percentage; multiplied by (ii) the Aggregate Escrow Obligation.

 

(k)           “Individual Tax Benefit” shall mean, with respect to each
Principal Stockholder: (i) the Tax Benefit Amount; multiplied by (ii) such
Principal Stockholder’s Contribution Percentage.

 

(l)            “Individual Tax Detriment” shall mean, with respect to each
Principal Stockholder: (i) the Tax Detriment Amount; multiplied by (ii) such
Principal Stockholder’s Contribution Percentage.

 

2

--------------------------------------------------------------------------------


 

(m)          “Maximum Restitution Obligation” shall mean the maximum depositor
restitution that MB Bank, as successor to Cole Taylor Bank, may reasonably be
obligated to pay pursuant to the Consent Order.  For the avoidance of doubt, any
Restitution Payment paid by Cole Taylor Bank prior to the Closing and any funds
paid or deposited with a third-party financial institution by the Primary
Obligor that reduces the contingent restitution obligation of Cole Taylor Bank,
or MB Bank, as successor to Cole Taylor Bank, under the Consent Order will
reduce, on a dollar for dollar basis, the Maximum Restitution Obligation.

 

(n)           “Net After-Tax Recovery” shall mean: (i) the Net Recovery Amount;
minus (ii) the Net Recovery Tax Detriment.

 

(o)           “Net Recovery Amount” shall mean: (i) the gross amount of any
recovered Restitution Payment as described in Section 5 hereof; minus (ii) the
reasonable third-party expenses incurred by MB Bank relating to the recovery
under subpart (i) hereof.

 

(p)           “Net Recovery Tax Detriment” shall mean any Net Recovery Amount
that is reported or otherwise includable as income by MB or MB Bank on its
federal income tax return multiplied by the Tax Rate.

 

(q)           “Primary Obligor” shall mean that party named in the Consent Order
for whose unpaid depositor restitution payments Cole Taylor Bank, or MB Bank, as
successor to Cole Taylor Bank, shall be liable.

 

(r)            “Restitution Payment” shall mean any depositor restitution
ordered or requested by the Federal Reserve to be paid, and actually paid,
pursuant to the Consent Order by:  (i) Cole Taylor Bank prior to the Closing; or
(ii) MB Bank, as successor to Cole Taylor Bank, at any time following the
Closing.

 

(s)            “Tail Period” shall mean: (i) three years next following the
Escrow Termination Date for each Prairie Entity and (ii) four years next
following the Escrow Termination Date for all the other Principal Stockholders.

 

(t)            “Tax Benefit Amount” shall mean sixty percent (60%) of any
Restitution Payment taken as a deduction by TCG, Cole Taylor Bank, MB or MB Bank
on its federal income tax return multiplied by the Tax Rate, but only to the
extent that sixty percent (60%) of such Restitution Payment was either
distributed to MB Bank from the Escrowed Funds or was separately paid by the
Principal Stockholders to MB Bank pursuant to this Agreement.

 

(u)           “Tax Detriment Amount” shall mean any and each of:  (i) the amount
of Escrowed Funds distributed to MB Bank or separately paid by the Principal
Stockholders to MB Bank pursuant to this Agreement that is included or otherwise
includable as income by MB or MB Bank for federal  income tax purposes
multiplied by

 

3

--------------------------------------------------------------------------------


 

the Tax Rate, plus any penalties and interest thereon; (ii) the amount of any
Restitution Payment included in the calculation of a Tax Benefit Amount that is
determined by the Internal Revenue Service to be non-deductible multiplied by
the Tax Rate, plus penalties and interest thereon; and (iii) with respect to a
prior distribution of funds by MB Bank to the Principal Stockholders pursuant to
Section 5 of this Agreement, sixty percent (60%) of the amount of any Net
Recovery Tax Detriment that was not taken into account in the calculation of the
Net After-Tax Recovery upon which such distribution was based as a result of a
subsequent determination by the Internal Revenue Service that a greater Net
Recovery Amount is includable as income of MB or MB Bank, plus penalties and
interest thereon.

 

(v)           “Tax Rate” shall mean the combined net federal and Illinois
corporate income tax rate ((i) utilizing the maximum effective corporate income
tax rates and (ii) after netting out the federal income tax benefit of the
Illinois corporate income tax), as in effect for the applicable tax year in
which (x) a deduction item in the calculation of a Tax Benefit Amount is
included in the federal income tax return of MB or MB Bank or (y) an income item
in the calculation of a Net Recovery Tax Detriment or Tax Detriment Amount is
included (or determined to be includable by the Internal Revenue Service) in the
federal income tax return of MB or MB Bank.

 

Section 2.      Escrow.  Prior to the Closing of the Merger, the Principal
Stockholders and MB shall enter into an escrow agreement (the “Escrow
Agreement”) governing the terms of an escrow account (the “Escrow Account”) to
be held at a third-party financial institution (the “Escrow Agent”), the terms
of such Escrow Agreement and the identity of such Escrow Agent shall be
reasonably acceptable to MB.  Concurrently with the Closing, each Principal
Stockholder shall deposit an amount equal to such Principal Stockholder’s
Individual Escrow Obligation into the Escrow Account, which will, in the
aggregate, with the amounts deposited by all Principal Stockholders, secure the
payment of any Restitution Payment.  Until the Escrow Termination Date, each
Principal Stockholder shall maintain in the Escrow Account an amount equal to
such Principal Stockholder’s Individual Escrow Obligation, as such Individual
Escrow Obligation may be adjusted in accordance with the terms hereof; provided,
however, that no Principal Stockholder shall be obligated to deposit additional
amounts to the Escrow Account following the initial deposit of such Principal
Stockholder’s Individual Escrow Obligation concurrent with the Closing.

 

Section 3.      Funding of Individual Escrow Obligation.

 

(a)       Each Principal Stockholder’s Individual Escrow Obligation shall be
satisfied by deposit into the Escrow Account of cash or other immediately
available funds, including, in the sole discretion of such Principal
Stockholder, any portion of such Principal Stockholder’s Cash Merger
Consideration directed by such Principal Stockholder to be deposited into the
Escrow Account; provided, however, that the Individual Escrow Obligations of
Prairie Capital IV, L.P. and Prairie Capital IV QP, L.P. (each, a “Prairie
Entity”) may, in the sole discretion of each such Prairie Entity, be

 

4

--------------------------------------------------------------------------------


 

satisfied by deposit into the Escrow Account of a standby letter of credit in
the principal amount thereof, issued by a financial institution and containing
such terms and conditions, each as are reasonably acceptable to MB (a “Letter of
Credit”).  Subject to the terms of this Section 3, each Prairie Entity may elect
at any time to change the form of funds securing its Individual Escrow
Obligations in the Escrow Account.  Notwithstanding anything contained herein to
the contrary, the parties further agree that any benefit or liability of each
Prairie Entity hereunder shall be reflected, as applicable, in any Letter of
Credit.

 

(b)       Notwithstanding the provisions of Section 3(a), at the Closing, MB
shall, with the unanimous written consent of all Principal Stockholders having
an Economic Ownership Percentage greater than or equal to five percent (5%) and
TCG:  (i) withhold from each Principal Stockholder a portion of the Cash Merger
Consideration to which such Principal Stockholder was otherwise due in an amount
equal to such Principal Stockholder’s Individual Escrow Obligation; and
(ii) deposit such portion of the Cash Merger Consideration into the Escrow
Account in satisfaction of the Aggregate Escrow Obligation.

 

Section 4.      Restitution Payments.

 

(a)       If Cole Taylor Bank is ordered or requested by the Federal Reserve to
make a Restitution Payment at any time prior to the Closing, then immediately
following the deposit of the Aggregate Escrow Obligation in the Escrow Account,
the Escrow Agent shall pay MB Bank from the Escrowed Funds an amount equal to
sixty percent (60%) of the amount of such Restitution Payment.

 

(b)       If, following the Closing and on or prior to the Escrow Termination
Date, MB Bank is ordered or requested by the Federal Reserve to make a
Restitution Payment, the Escrow Agent shall pay MB Bank from the Escrowed Funds
sixty percent (60%) of the amount of such Restitution Payment.

 

(c)       Any Escrowed Funds distributed to MB Bank in accordance with this
Section 4 will be deemed to have been funded from each Principal Stockholder’s
Individual Escrow Obligation on a pro rata basis, and, for the avoidance of
doubt, if the Escrow Account shall have been funded pursuant to the terms of
Section 3(a), such distributed Escrowed Funds will be deemed to constitute an
equivalent reduction in the Cash Merger Consideration received by each Principal
Stockholder pursuant to applicable income tax law.

 

(d)       If, following the Closing, MB Bank is ordered or requested by the
Federal Reserve to make a Restitution Payment, MB agrees that it will take, or
cause MB Bank to take, a tax deduction on its federal income tax return for any
Restitution Payment, provided, however, that MB has been advised by its tax
advisors that there is substantial authority for taking such tax deduction.

 

5

--------------------------------------------------------------------------------


 

Section 5.      Recovered Restitution Payments.  If, for any reason, MB Bank
recovers all or any portion of any Restitution Payment for which it received a
distribution of Escrowed Funds or separate payment from the Principal
Stockholders pursuant to this Agreement for sixty (60%) of the amount thereof,
MB Bank shall promptly distribute to each Principal Stockholder an amount equal
to:  (a) sixty percent (60%) of the Net After-Tax Recovery; multiplied by
(b) such Principal Stockholder’s Contribution Percentage.

 

Section 6.      Return of Escrowed Funds; Payment of Tax Benefit Amount and Tax
Detriment Amount.

 

(a)       If the Escrow Account contains Excess Funds as of the last day of any
calendar month, the Escrow Agent shall distribute such Excess Funds in kind to
the Principal Stockholders, pro rata, based upon each Principal Stockholder’s
Individual Escrow Obligation.  For the avoidance of doubt, such in-kind
distribution, in the case of a Letter of Credit, shall be made in the form of an
instruction to the appropriate party to reduce the principal amount of such
Letter of Credit accordingly.

 

(b)       Earnings on Escrowed Funds shall be distributed quarterly prior to the
Escrow Termination Date and on the business day next following the Escrow
Termination Date to the Principal Stockholders who deposited Escrowed Funds in
cash in proportion to their respective Escrow Account cash balances.

 

(c)       If the Escrow Account contains any Escrowed Funds as of 11:59 p.m.
Central Time on the Escrow Termination Date, the Escrow Agent shall promptly
thereafter distribute such Escrowed Funds in kind to the Principal Stockholders,
pro rata, based upon each Principal Stockholder’s Individual Escrow Obligation. 
For the avoidance of doubt, such in-kind distribution, in the case of a Letter
of Credit, shall be made in the form of an instruction to the appropriate party
to reduce the principal amount of such Letter of Credit accordingly.

 

(d)       Notwithstanding the release of Escrowed Funds to the Principal
Stockholders pursuant to Section 6(c) above, during the Tail Period, each
Principal Stockholder shall remain liable to MB Bank for an amount equal to: 
(i) sixty percent (60%) of any Restitution Payment; multiplied by (ii) such
Principal Stockholder’s Contribution Percentage.  If any Principal Stockholder
fails to make payment thereof to MB Bank within fifteen (15) days after written
demand, then such Principal Stockholder’s obligation herein shall thereafter
bear interest at the highest legal rate permitted in the State of Illinois and
such Principal Stockholder shall also be obligated for all costs of collection.

 

Section 7.      Payment of Tax Benefit Amount.  Within fifteen (15) days after
the filing of a federal income tax return containing a Tax Benefit Amount, MB
shall pay the Individual Tax Benefit Amount relating thereto to each of the
Principal Stockholders.  If MB fails to timely make payment as provided herein,
then the unpaid Individual Tax

 

6

--------------------------------------------------------------------------------


 

Benefit Amount shall thereafter bear interest at the highest legal rate
permitted in the State of Illinois and MB shall also be obligated for all costs
of collection.

 

Section 8.      Payment of Tax Detriment Amount.  Upon the occurrence of an
event giving rise to a Tax Detriment Amount, MB shall give written notice
relative thereto to each Principal Stockholder and such notice shall describe in
reasonable detail the event giving rise to a Tax Detriment Amount with the
calculation of such Principal Stockholder’s repayment obligation to MB.  Within
fifteen (15) days after receipt of such written notice, each Principal
Stockholder shall pay to MB his, her or its Individual Tax Detriment Amount.  If
any Principal Stockholder fails to timely make payment to MB, then such
Principal Stockholder’s obligation herein shall thereafter bear interest at the
highest legal rate permitted in the State of Illinois and such Principal
Stockholder shall also be obligated for all costs of collection.  In the case of
each Prairie Entity only, the provisions of this Section 8 shall expire at the
end of the Tail Period.

 

**********

 

7

--------------------------------------------------------------------------------


 

If the foregoing correctly states your understanding of our agreements, please
sign the enclosed copy of this Agreement in the space provided, whereupon this
Agreement will become binding upon each of us as of the date first above
written.  This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.  This Agreement may be executed and accepted by facsimile or portable
data file (PDF) signature and any such signature shall be of the same force and
effect as an original signature.

 

Sincerely,

 

[THIS SPACE LEFT INTENTIONALLY BLANK]

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

PRAIRIE CAPITAL, L.P. INVESTORS

 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Prairie Capital IV, L.P.

 

/s/ Stephen V. King

 

3.88

%

7.77

%

 

 

 

 

 

 

 

 

 

 

By:

Stephen V. King

 

 

 

 

 

 

 

Its:

Managing Member of GP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prairie Capital IV QP, L.P.

 

/s/ Stephen V. King

 

3.88

%

7.77

%

 

 

 

 

 

 

 

 

 

 

 

By:

Stephen V. King

 

 

 

 

 

 

 

Its:

Managing Member of GP

 

 

 

 

 

 

[PRAIRIE CAPITAL, L.P. INVESTOR SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

FINANCIAL INVESTMENTS CORPORATION INVESTORS

 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Harrison I. Steans

 

/s/ Harrison I. Steans

 

7.22

%

14.44

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jennifer W. Steans

 

/s/ Jennifer W. Steans

 

1.19

%

2.37

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James P. Kastenholz

 

/s/ James P. Kastenholz

 

0.29

%

0.59

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jennifer W. Steans,

as Custodian for

Nicholas J. Kastenholz

 

/s/ Jennifer W. Steans

 

0.09

%

0.17

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jennifer W. Steans 1999 Descendants Trust

 

/s/James P. Kastenholz

 

0.14

%

0.29

%

 

 

 

 

 

 

 

 

 

 

By:

James P. Kastenholz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heather A. Steans 1999 Descendants Trust

 

/s/ Leo A. Smith

 

0.14

%

0.29

%

 

 

 

 

 

 

 

 

 

 

By:

Leo A. Smith

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heather A. Steans

 

/s/ Heather A. Steans

 

1.16

%

2.31

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robin M. Steans

 

/s/ Robin M. Steans

 

0.62

%

1.24

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leonard A. Gail

 

/s/ Leonard A. Gail

 

0.69

%

1.38

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robin M. Steans 1999 Descendants Trust

 

/s/ Leonard A. Gail

 

0.14

%

0.29

%

 

 

 

 

 

 

 

 

 

 

By:

Leonard A. Gail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

[FINANCIAL INVESTMENTS CORPORATION INVESTOR SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Steans 1996 Family Trust

 

/s/ Jennifer W. Steans

 

0.87

%

1.75

%

 

 

 

 

 

 

 

 

 

 

By:

Jennifer W. Steans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PCB Limited Partnership

 

/s/ Jennifer W. Steans

 

1.29

%

2.57

%

 

 

 

 

 

 

 

 

 

 

By:

Jennifer W. Steans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trilogy Investment

Group, LLC

 

/s/ Jennifer W. Steans

 

0.61

%

1.23

%

 

 

 

 

 

 

 

 

 

 

By:

Jennifer W. Steans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Managing Member

 

 

 

 

 

 

[FINANCIAL INVESTMENTS CORPORATION INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Adeline S. Morrison

 

/s/ Adeline S. Morrison

 

0.32

%

0.65

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harold M. Morrison

 

/s/ Harold M. Morrison

 

0.74

%

1.47

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Helen H. Morrison

 

/s/ Helen H. Morrison

 

0.82

%

1.64

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Helen H. Morrison IRA

 

/s/ Helen H. Morrison

 

0.20

%

0.39

%

 

 

 

 

 

 

 

 

 

 

 

By:

Helen H. Morrison

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lois L. Morrison

 

/s/ Lois L. Morrison

 

0.40

%

0.80

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lois L. Morrison IRA

 

/s/ Lois L. Morrison

 

0.05

%

0.10

%

 

 

 

 

 

 

 

 

 

 

 

By:

Lois L. Morrison

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Justin W. Daab

 

/s/ Justin W. Daab

 

0.03

%

0.05

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles E. Brinley

 

/s/ Charles E. Brinley

 

0.08

%

0.17

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Margot M. Brinley

 

/s/ Margot M. Brinley

 

0.66

%

1.32

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amy M. Heinrich

 

/s/ Amy M. Heinrich

 

0.38

%

0.76

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foursquare Investments, LLC

 

/s/ Lois L. Morrison

 

0.80

%

1.61

%

 

 

 

 

 

 

 

 

 

 

 

By:

Lois L. Morrison

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harold M. and Adeline S. Morrison Family Foundation

 

/s/ Adeline S. Morrison

 

0.03

%

0.07

%

 

 

 

 

 

 

 

 

 

 

 

By:

Adeline S. Morrison

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

[FINANCIAL INVESTMENTS CORPORATION INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Thomas B. Hunter III

 

/s/ Thomas B. Hunter III

 

2.65

%

5.31

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas B. Hunter IV

 

/s/ Thomas B. Hunter IV

 

1.16

%

2.32

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas B. Hunter IV IRA

 

/s/ Thomas B. Hunter IV

 

0.02

%

0.04

%

 

 

 

 

 

 

 

 

 

 

By:

Thomas B. Hunter IV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tscharner DeGraffenried Hunter

 

/s/ Tscharner DeGraffenried Hunter

 

0.01

%

0.02

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas Ruffin Hunter

 

/s/ Thomas Ruffin Hunter

 

0.01

%

0.02

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willard M. Hunter

 

/s/ Willard M. Hunter

 

0.99

%

1.98

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Benjamin J. Hunter

 

/s/ Benjamin J. Hunter

 

0.02

%

0.04

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willard M. Hunter,

as Custodian for

Willard K. Hunter

 

/s/ Willard M. Hunter

 

0.02

%

0.04

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter M. Hunter

 

/s/ Peter M. Hunter

 

0.02

%

0.04

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maxine M. Hunter Charitable Lead Annuity Trust

 

/s/ Thomas B. Hunter IV

 

0.39

%

0.78

%

 

 

 

 

 

 

 

 

 

 

By:

Thomas B. Hunter IV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hunter Family Foundation

 

/s/ Thomas B. Hunter IV

 

0.09

%

0.18

%

 

 

 

 

 

 

 

 

 

 

 

By:

Thomas B. Hunter IV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

[FINANCIAL INVESTMENTS CORPORATION INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

George P. Bauer Revocable Trust

 

/s/ George P. Bauer

 

3.12

%

6.17

%

 

 

 

 

 

 

 

 

 

 

By:

George P. Bauer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

[FINANCIAL INVESTMENTS CORPORATION INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

TAYLOR FAMILY INVESTORS

 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

 

Jeffrey W. Taylor Revocable Trust U/A/D 8/20/79

 

/s/ Jeffrey W. Taylor

 

0.01

%

0.02

%

 

 

 

 

 

 

 

 

 

 

 

By:

Jeffrey W. Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeffrey W. Taylor IRA

 

/s/ Jeffrey W. Taylor

 

0.02

%

0.04

%

 

 

 

 

 

 

 

 

 

 

 

By:

Jeffrey W. Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeffrey W. Taylor Gift Trust U/A/D 6/10/82

 

/s/ Jeffrey W. Taylor

 

0.07

%

0.15

%

 

 

 

 

 

 

 

 

 

 

 

By:

Jeffrey W. Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGC Trust for Brian Taylor U/A/D 12/1/08

 

/s/ Brian Taylor

 

0.41

%

0.82

%

 

 

 

 

 

 

 

 

 

 

 

By:

Brian Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taylor Annual Gift Trust for Brian U/A/D 12/14/82

 

/s/ Brian Taylor

 

0.11

%

0.21

%

 

 

 

 

 

 

 

 

 

 

 

By:

Brian Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taylor 1992 Gift Trust for Brian U/A/D 12/17/92

 

/s/ Brian Taylor

 

0.02

%

0.03

%

 

 

 

 

 

 

 

 

 

 

 

By:

Brian Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGC Trust for Adam Taylor U/A/D 12/1/08

 

/s/ Lisa Korach

 

0.41

%

0.82

%

 

 

 

 

 

 

 

 

 

 

 

By:

Lisa Korach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

[TAYLOR FAMILY INVESTOR SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Taylor 1992 Gift Trust for Adam U/A/D 12/17/92

 

/s/ Lisa Korach

 

0.02

%

0.03

%

 

 

 

 

 

 

 

 

 

 

 

By:

Lisa Korach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taylor Annual Gift Trust

for Lisa Rebecca U/A/D 7/10/83

 

/s/ Jeffrey W. Taylor

 

0.06

%

0.12

%

 

 

 

 

 

 

 

 

 

 

 

By:

Jeffrey W. Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

[TAYLOR FAMILY INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Bruce W. Taylor Revocable Trust U/A/D 4/10/84

 

/s/ Bruce Taylor

 

0.64

%

1.29

%

 

 

 

 

 

 

 

 

 

 

 

By:

Bruce Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bruce W. Taylor IRA

 

/s/ Bruce Taylor

 

0.05

%

0.11

%

 

 

 

 

 

 

 

 

 

 

 

By:

Bruce Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bruce W. Taylor Gift Trust U/A/D 6/10/82

 

/s/ Bruce Taylor

 

0.13

%

0.26

%

 

 

 

 

 

 

 

 

 

 

 

By:

Bruce Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bruce Taylor and Barbara Taylor, joint tenants

 

/s/ Bruce Taylor

 

0.11

%

0.22

%

 

 

 

 

 

 

 

 

 

 

/s/ Barbara Taylor

 

 

 

 

 

 

[TAYLOR FAMILY INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Cindy L. Taylor Robinson Revocable Trust U/A/D 3/7/94

 

/s/ Cindy Taylor Robinson

 

0.01

%

0.03

%

 

 

 

 

 

 

 

 

 

 

 

By:

Cindy Taylor Robinson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cindy L. Taylor Gift Trust U/A/D 6/10/82

 

/s/ Cindy Taylor Robinson

 

0.13

%

0.26

%

 

 

 

 

 

 

 

 

 

 

 

By:

Cindy Taylor Robinson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cindy L. Taylor Robinson

 

/s/ Cindy L. Taylor Robinson

 

0.20

%

0.39

%

 

[TAYLOR FAMILY INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Name

 

Signature

 

Economic
Ownership
Percentage

 

Contribution
Percentage

 

 

 

 

 

 

 

 

 

Taylor Voting Trust U/A/D 11/30/98

 

/s/ Bruce Taylor

 

12.38

%

24.77

%

 

 

 

 

 

 

 

 

 

 

By:

Bruce Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

 

 

[TAYLOR FAMILY INVESTOR SIGNATURE PAGE CON’T]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

MB FINANCIAL, INC.

 

 

By:

/s/ Jill E. York

 

Name:

Jill E. York

 

Title:

Vice President and Chief Financial Officer

 

 

[MB FINANCIAL, INC. SIGNATURE PAGE]

 

--------------------------------------------------------------------------------